In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                      (Filed: November 20, 2015)

* * * * * * * * * * * * *  *                                     UNPUBLISHED
JABARI WALKER,             *
                           *                                     No. 13-968V
         Petitioner,       *
                           *                                     Special Master Roth
                           *
                           *                                     Interim Costs; human papillomavirus
SECRETARY OF HEALTH        *                                     (“HPV”) Vaccine; Weakness;
AND HUMAN SERVICES,        *                                     Viral Myositis; Rhabdomyolysis.
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                  DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS1

        On December 9, 2013, Jabari Walker (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 to -34 (2012).2
Petitioner alleges that he suffered from weakness, viral myositis, and rhabdomyolysis as a result
of receiving a human papillomavirus (“HPV”) vaccination on November 27, 2012. See Petition
at 1. On August 29, 2014, respondent filed a Rule 4(c) Report recommending against
compensation. A hearing is set for May 12, 2016 in this case.

        On November 19, 2015, the parties filed a stipulation concerning an award of interim
attorneys’ fees and costs. The parties stipulate to a total award of interim attorneys’ fees and
costs in the amount of $18,112.50. Stip. for Fees at ¶ 4. Under the circumstances in this case,

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the undersigned
intends to post this decision on the website of the United States Court of Federal Claims, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the entire decision will be available to the public. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A.
§ 300aa.
respondent does not object to this amount. Id. at ¶ 5.

       The Vaccine Act permits an award of interim attorneys’ fees and costs. See Avera v.
Sec’y of HHS, 515 F.3d 1343, 1352 (Fed. Cir. 2008); see also 42 U.S.C. § 300 aa-15(e). Based
on the reasonableness of petitioners’ request and the lack of any objection by respondent, the
undersigned GRANTS the request for approval and payment of interim attorneys’ fees and costs.

         Accordingly, an award should be made as follows:

         in the form of a check jointly payable to petitioner and to petitioner’s attorney,
         Howard S. Gold, of Gold Law Firm, LLC, in the amount of $18,112.50.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

          IT IS SO ORDERED.

                                                              s/Mindy Michaels Roth
                                                              Mindy Michaels Roth
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                          2